PER CURIAM.
The trial court entered an order styled “Agreed Order” in an estate proceeding, appointing a curator to “take possession of all the guardianship assets, including all passbooks, restricted and unrestricted depository accounts including the brokerage account, and all of the jewelry”. Thereafter, the trial court considered a motion to vacate the order appointing curator and entered an order styled “Order of Clarification” which struck the power of curator to take possession of the assets of the estate (all of which are personal property). Both these orders are under review in this proceeding. We affirm the agreed order appointing the curator, but reverse the order of clarification, which vacated the curator’s power to take possession of the estate assets, with directions to the trial court to forthwith direct the curator to comply with the provisions of the agreed order in accordance with the applicable statutes and procedural rules pertaining thereto.
Affirmed in part, reversed in part, with directions.